PER CURIAM
Appellant seeks reversal of the trial court’s judgment committing him as a mentally ill person for a period not to exceed 180 days. ORS 426.130. In his third assignment of error, he contends that the trial court erred in denying him counsel “or alternatively, in allowing him to waive his rights to counsel without sufficient inquiry.” See ORS 426.100(3). The state concedes that the trial court erred in allowing appellant to represent himself at the involuntary commitment hearing without an express waiver and that, accordingly, the trial court’s judgment should be reversed. We agree, accept the state’s concession, and reverse on that basis. Accordingly, we do not address appellant’s first and second assignments of error.
Reversed.